Exhibit 10.61

Texas

338603

PROMISSORY NOTE

$95,000,000.00

as of October 7, 2010

(Dated)

For value received, the undersigned, herein called "Borrower," promises to pay
to the order of THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
corporation, who, together with any subsequent holder of this note (hereinafter,
the "Note"), is hereinafter referred to as "Lender", at 720 E. Wisconsin Avenue,
Milwaukee, WI 53202 or at such other place as Lender shall designate in writing,
in coin or currency which, at the time or times of payment, is legal tender for
public and private debts in the United States, the principal sum of NINETY-FIVE
MILLION DOLLARS or so much thereof as shall have been advanced from time to time
plus interest on the outstanding principal balance at the rate and payable as
follows:

Interest shall accrue from the date of advance until maturity at the rate of
five and three hundredths percent (5.03%) per annum (the "Interest Rate").

Accrued interest only on the amount advanced shall be paid on the fifth day of
the month following the date of advance, and on the fifth day of each month
thereafter until October 5, 2012 ("Amortization Period Commencement Date"). On
November 5, 2012 and on the fifth day of each month thereafter until maturity,
installments of principal and interest shall be paid in the amount of
$511,724.00.



Interest will be calculated assuming each month contains thirty (30) days and
each calendar year contains three hundred sixty (360) days. In the event of a
partial month, however, interest for such partial month will be calculated based
on the actual number of days the principal balance of this Note is outstanding
in the month and the actual number of days in the calendar year.



Payments shall be made directly to Lender by electronic transfer of funds using
the Automated Clearing House System. All installments shall be applied first in
payment of interest, calculated monthly on the unpaid principal balance, and the
remainder of each installment shall be applied in payment of principal. The
entire unpaid principal balance plus accrued interest thereon shall be due and
payable on March 5, 2020 (the "Maturity Date").

Borrower shall have the right, upon not less than ten (10) business days prior
written notice of paying this Note in full with a prepayment fee. Borrower's
failure to prepay within twenty (20) business days of the date of Borrower's
written notice of prepayment shall be deemed a withdrawal of Borrower's notice
of prepayment, and Borrower shall be required to submit another written notice
of prepayment pursuant to the terms and conditions set forth in this Note if
Borrower thereafter elects to prepay this Note. This prepayment fee represents
consideration to Lender for loss of yield and reinvestment costs and shall also
be payable whenever prepayment occurs as a result of the application of
Condemnation Proceeds as defined in the Lien Instrument (as hereinafter
defined). The prepayment fee shall be the greater of Modified Yield Maintenance
or one percent (1%) of the outstanding principal balance of this Note.

"Modified Yield Maintenance" means the amount, if any, by which

(i) the present value of the Then Remaining Payments (as hereinafter defined)
calculated using a periodic discount rate (corresponding to the payment
frequency under this Note) which, when compounded for such number of payment
periods in a year, equals the sum of .50% (hereinafter "Applicable Percentage")
and the linearly interpolated per annum effective yield of the two (2) Most
Recently Auctioned United States Treasury Obligations (as hereinafter defined)
having maturity dates most nearly equivalent to the Average Life Date (as
hereinafter defined) as reported by The Wall Street Journal ("WSJ") dated one
(1) business day prior to the date of prepayment (except that the WSJ Weekend
Edition shall be used in lieu of the Monday WSJ provided the previous business
day's Treasury yields are published therein); exceeds

(ii) the outstanding principal balance of this Note (exclusive of all accrued
interest).

If such United States Treasury obligation yields shall not be reported as of
such time or the yields reported as of such time shall not be ascertainable,
then the periodic discount rate shall be equal to the sum of the Applicable
Percentage and the linearly interpolated per annum effective yield of the two
(2) Treasury Constant Maturity Series yields having maturity dates most nearly
equivalent to the remaining Average Life of the remaining principal balance of
the Indebtedness (as hereinafter defined) reported, for the latest day for which
such yields shall have been so reported, as of one (1) business day preceding
the prepayment date, in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded United States Treasury
obligations.

"Then Remaining Payments" means payments in such amounts and at such times as
would have been payable subsequent to the date of such prepayment in accordance
with the terms of this Note.

"Most Recently Auctioned United States Treasury Obligations" means the U.S.
Treasury bonds, notes and bills with maturities of 30 years, 10 years, 5 years,
2 years and 1 year which, as of the date the prepayment fee is calculated, were
most recently auctioned by the United States Treasury.

"Average Life Date" means the date which is the Average Life from the date of
prepayment.

"Average Life" means the weighted-average time for the return of the
then-remaining principal balance of the Indebtedness as of the date of
prepayment.

Upon the occurrence of an Event of Default (as defined in the Lien Instrument)
followed by the acceleration of the whole indebtedness evidenced by this Note,
the payment of such indebtedness will constitute an evasion of the prepayment
terms hereunder and be deemed to be a voluntary prepayment hereof and such
payment will, therefore, to the extent not prohibited by law, include the
prepayment fee required under the prepayment in full right recited above.

In the event of a partial prepayment of this Note for any reason contemplated in
the Loan Documents (as defined in the Lien Instrument), the prepayment fee, if
required, shall be an amount equal to the prepayment fee if this Note were
prepaid in full, multiplied by a fraction, the numerator of which shall be the
principal amount prepaid and the denominator of which shall be the outstanding
principal balance of this Note immediately preceding the partial prepayment
date.

Notwithstanding the above and provided Borrower is not in default under any
provision contained in the Loan Documents, this Note may be prepaid in full at
any time, without a prepayment fee, during the last sixty (60) days of the term
of this Note.

Notwithstanding anything herein or in the other Loan Documents to the contrary,
in the event Lender elects to apply any insurance proceeds held by Lender to the
prepayment of the indebtedness evidenced by this Note, no prepayment fee shall
be required to be paid.

Borrower acknowledges and agrees that the Interest Rate hereunder shall be
increased if certain financial statements and other reports are not furnished to
Lender, all as described in more detail in the provision of the Lien Instrument
entitled "Financial Statements".

This Note is secured by certain property (the "Property") in the County of
Harris, State of Texas described in a Deed of Trust and Security Agreement (the
"Lien Instrument") of even date herewith executed by TPG-2101 CITYWEST 3 & 4,
L.P., a Delaware limited partnership, to STEVEN R. HOLLE, as Trustee for THE
NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY.

Upon the occurrence of an Event of Default (as defined in the Lien Instrument),
the whole unpaid principal hereof and accrued interest shall, at the option of
Lender, to be exercised at any time thereafter, become due and payable at once
without notice, notice of the exercise of, and the intent to exercise, such
option being hereby expressly waived.

All parties at any time liable, whether primarily or secondarily, for payment of
indebtedness evidenced hereby, for themselves, their heirs, legal
representatives, successors and assigns, respectively, expressly waive
presentment for payment, notice of dishonor, protest, notice of protest, and
diligence in collection; consent to the extension by Lender of the time of said
payments or any part thereof; further consent that the real or collateral
security or any part thereof may be released by Lender, without in any way
modifying, altering, releasing, affecting, or limiting their respective
liability or the lien of the Lien Instrument; and agree to pay reasonable
attorneys' fees and expenses of collection in case this Note is placed in the
hands of an attorney for collection or suit is brought hereon and any actual
out-of-pocket attorneys' fees and expenses incurred by Lender to enforce or
preserve its rights under any of the Loan Documents in any bankruptcy or
insolvency proceeding, provided, however, such attorneys' fees or expenses shall
not include any fees or expenses incurred by Lender's in-house counsel.

All amounts due Lender including principal and, to the extent permitted by
applicable law, interest not paid when due (without regard to any notice and/or
cure provisions contained in any of the Loan Documents), including principal
becoming due by reason of acceleration by Lender of the entire unpaid balance of
this Note, shall bear interest from the due date thereof until paid at the
Default Rate. "Default Rate" means the lower of a rate equal to the interest
rate in effect at the time of the default as herein provided plus 5% per annum
or the maximum rate permitted by law.

If the maturity of this Note is accelerated for any reason before the due date
stated, or in the event of voluntary or other prepayment by the Borrower,
including any prepayments of interest or fees, or in any other event, earned
interest may never include more than the maximum amount permitted by law,
computed from the date of each disbursement until payment, and any unearned
interest otherwise payable hereunder which is in excess of the maximum permitted
by law shall be cancelled automatically as of the date of such acceleration or
prepayment or other such event and (if theretofore paid) shall at the option of
Lender, unless otherwise required by applicable law, be either refunded to the
Borrower or credited on the principal of this Note provided that for purposes of
computing interest under this Note, all sum or sums paid or payable to Lender,
in connection with the loan evidenced hereby, which constitute interest shall be
taken into account by amortizing, prorating, allocating and spreading such sum
or sums, in equal parts, throughout the period of the full stated term of the
loan, to the extent permitted by law. Any interest computation under this Note
shall be at not more than the maximum legal rate, it being the intention of the
parties hereto to conform strictly to all applicable laws of the State of
Wisconsin or the laws of the State adjudicated by a court of competent
jurisdiction to be applicable and of the United States of America now or
hereafter in force (it being the intention of the parties hereto that the laws
of the State of Wisconsin and of the United States of America shall govern the
maximum legal rate of interest permitted to be charged hereunder), and in the
event it should be held that interest (or any other sum or sums paid or payable
to Lender in connection with the loan evidenced hereby deemed to constitute
interest) payable under this Note is in excess of the maximum permitted by such
laws, the interest chargeable hereunder shall be reduced to the maximum amount
permitted by such laws.

Notwithstanding any provision contained herein or in the Lien Instrument to the
contrary, if Lender shall take action to enforce the collection of the
indebtedness evidenced hereby or secured by the Lien Instrument (collectively,
the "Indebtedness"), its recourse shall, except as provided below, be limited to
the Property or the proceeds from the sale of the Property and the proceeds
realized by Lender in exercising its rights and remedies (i) under the Absolute
Assignment (as defined in the Lien Instrument), (ii) under separate guarantees,
if any, (iii) under any of the other Loan Documents (as defined in the Lien
Instrument) and (iv) in any other collateral securing the Indebtedness. If such
proceeds are insufficient to pay the Indebtedness, Lender will never institute
any action, suit, claim or demand in law or in equity against Borrower for or on
account of such deficiency; provided, however, that the provisions contained in
this paragraph

(i) shall not in any way affect or impair the validity or enforceability of the
Indebtedness or the Lien Instrument; and

(ii) shall not prevent Lender from seeking and obtaining a judgment against
Borrower, and Borrower shall be personally liable, for any deficiency to the
extent of the Recourse Obligations.

"Recourse Obligations" means

(a) rents and other income from the Property received by Borrower or those
acting on behalf of Borrower from and after the date of any default under the
Loan Documents remaining uncured prior to the Conveyance Date (as hereinafter
defined), which rents and other income have not been applied to the payment of
principal and interest on this Note or to reasonable operating expenses of the
Property;

(b) amounts necessary to repair any damage to the Property caused by physical
waste committed by Borrower or those acting on behalf of Borrower;

(c) insurance loss and Condemnation Proceeds (as defined in the Lien Instrument)
released to Borrower but not applied in accordance with any written agreement
between Borrower and Lender as to their application;

(d) the amount of insurance loss proceeds which would have been available with
respect to a casualty on the Property, but were not available due to the default
by Borrower in carrying all insurance required under the Loan Documents;

(e) damages suffered by Lender as a result of fraud or misrepresentation in
connection with the Indebtedness by Borrower or any other person or entity
acting on behalf of Borrower;

(f) amounts in excess of any rents or other revenues collected by Lender from
operation of the Property from and after acceleration of the Indebtedness until
the Conveyance Date, which amounts are necessary to pay real estate taxes,
special assessments and insurance premiums with respect to the Property (to the
extent not previously deposited with Lender by Borrower pursuant to the
provision of the Lien Instrument following the caption entitled "Deposits by
Grantor"), and amounts required to fulfill Borrower's obligations as lessor
under any leases of the Property, in each case, either paid by Lender and not
reimbursed prior to, or remaining due or delinquent on the Conveyance Date;

(g) all security deposits under leases of the Property or any portion of the
Property collected by Borrower, any agent of Borrower or any predecessor of
Borrower, and not refunded to the tenants thereunder in accordance with their
respective leases, applied in accordance with such leases or law or delivered to
Lender, and all advance rents collected by Borrower, any agent of Borrower or
any predecessor of Borrower and not applied in accordance with the leases of the
Property or delivered to Lender;

(h) all outstanding amounts due under the Indebtedness, including principal,
interest, and other charges if there shall be a violation of any of the
provisions of the Lien Instrument following the caption entitled "Prohibition on
Transfer/One-Time Transfer",

(i) losses actually incurred by Lender as a result of Borrower's failure to
fully perform its obligations as landlord under that certain lease dated June
15, 2006 between BMC Software, Inc., as tenant, and Borrower, as landlord, as
amended from time to time (the "BMC Lease"); and

(j) any re-leasing costs incurred by Lender as a result of Borrower's failure to
maintain the Re-leasing Reserve described in the Re-leasing Reserve Agreement of
even date herewith executed by and between Borrower and Lender.

(k) any losses suffered by Lender as a result of the Property not being in
compliance with all applicable zoning and land use ordinances, covenants,
statutes, and regulations; and

(l) reasonable attorneys' fees and expenses of outside counsel incurred to the
extent suit is brought to collect any of the amounts described in subparagraphs
(a) though (k) above.

"Conveyance Date" means the first to occur of: (i) the later of (a) the date on
which title vests in the purchaser at the foreclosure sale of the Property
pursuant to the Lien Instrument or (b) the date on which Borrower's statutory
right of redemption shall expire or be waived, (ii) a Valid Tender Date or (iii)
the date of the conveyance of the Property to Lender in lieu of foreclosure.

"Valid Tender Date" means the date on which a Tender is made which, with the
passage of time, becomes a Valid Tender.

"Tender" means the tender by Borrower of (i) true, complete and accurate copies
of all leases of the Property with an instrument assigning them to Lender or
Lender's designee and (ii) a special warranty or bargain and sale deed conveying
good and marketable title to the Property to Lender or Lender's designee,
subject to no liens or encumbrances subordinate to the lien securing the
Indebtedness not appearing on Lender's policy of title insurance issued to
Lender in connection with the loan evidenced by this Note or not previously
approved in writing by Lender.

"Valid Tender" means (i) a Tender and (ii) the passage of the Review Period,
during which period, Borrower shall not create any consensual liens on the
Property and Borrower shall not be or become a debtor in any bankruptcy
proceeding or the subject of any other insolvency proceeding (other than a
bankruptcy or other insolvency proceeding commenced by Lender or any of its
affiliates).

"Review Period" means the period of time from the date of the Tender until the
earlier of (i) sixty (60) days thereafter or (ii) the date of acceptance of the
Tender by Lender or Lender's designee.

Lender or Lender's designee shall have the Review Period to accept or reject a
Tender to enable Lender or Lender's designee to review title to, and obtain an
environmental assessment of, the Property, and, at Lender's or Lender's
designee's option, the deed and lease assignment shall be deposited into an
escrow during the Review Period.

If Lender or Lender's designee shall not accept such Tender within the Review
Period, the Tender shall be deemed to be rejected, but a Valid Tender shall
remain a Valid Tender despite such rejection.

 

 

Except as otherwise set forth herein, this Note, the interpretation hereof and
the rights, obligations, duties and liabilities hereunder shall be governed and
controlled by the laws of Texas.

TPG-2101 CITYWEST 3 & 4, L.P., a Delaware

limited partnership

By: TPG-2101 CityWest 3 & 4 GP, LLC, a

Delaware limited liability company,

its general partner

By: /s/ John R. Sischo

Name: John R. Sischo

Its: Vice President

 

By: /s/ Todd L. Merkle

Name: Todd L. Merkle

Its: Vice President

